MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as                          Jul 21 2015, 6:57 am
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Matthew J. Elkin                                          Gregory F. Zoeller
Deputy Public Defender                                    Attorney General of Indiana
Kokomo, Indiana
                                                          Larry D. Allen
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Austin Barnard,                                           July 21, 2015

Appellant-Defendant,                                      Court of Appeals Case No.
                                                          34A02-1412-CR-896
        v.                                                Appeal from the Howard Superior
                                                          Court.
                                                          The Honorable William C. Menges,
State of Indiana,                                         Jr., Judge.
Appellee-Plaintiff                                        Cause No. 34D01-1406-CM-515




Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 34A02-1412-CR-896 | July 21, 2015          Page 1 of 8
[1]   Austin Barnard appeals the trial court’s revocation of his probation and argues

      that the trial court erred when it ordered the remainder of his suspended

      sentence to be executed. Barnard contends that he was never apprised of the

      terms of his probation and, therefore, could not have violated terms of which he

      was not aware. In addition, Barnard argues that he was never informed of the

      consequences of an admission without counsel or of incremental penalties.

      Finding no error, we affirm.


                                                     Facts
[2]   On June 30, 2014, Barnard was charged with invasion of privacy and trespass.

      On July 10, 2014, he pleaded guilty to both charges. At the time he committed

      his crimes, Barnard was on probation for a class D felony theft conviction.

      Barnard was sentenced to one year of incarceration with eighty days executed

      and 285 days suspended to probation for invasion of privacy and to one year

      suspended to probation for trespass. The sentences were ordered to be served

      consecutively to one another and also with Barnard’s sentence for his prior theft

      conviction.


[3]   On August 18, 2014, Barnard was arrested on a new charge of invasion of

      privacy. On September 18, 2014, the State filed its petition to revoke Barnard’s

      suspended sentence. On October 23, 2014, the trial court held a hearing on the

      State’s petition to revoke suspended sentence.


[4]   At the hearing, the trial court advised Barnard as follows:



      Court of Appeals of Indiana | Memorandum Decision 34A02-1412-CR-896 | July 21, 2015   Page 2 of 8
              For those of you who are here for an initial hearing in connection with
              a Petition to Revoke a previously suspended sentence, please be
              advised that you have certain rights in connection with that
              proceeding. You have the right to have a hearing at which the State
              must prove the allegations against you by a preponderance of the
              evidence. You have a right to receive the allegations against you in
              writing, you have the right to have the evidence against you disclosed
              to you. You have the right to be represented by an attorney and if at
              any time you cannot afford an attorney, one will be appointed to
              represent you at public expense. You have the right to be present at
              any hearing to be heard and present evidence on your own behalf.
              The court will assist you by issuing orders to witnesses to come to
              court and testify on your behalf. You have the right to confront,
              question, and cross-examine the witnesses against you. In the event
              the State of Indiana does prove the allegations against you by a
              preponderance of the evidence, the court may impose any or all of the
              previously suspended sentence, the court may change the rules and
              conditions of your probation, the court may extend the length of your
              probation, or any combination of the three.
      Tr. p. 10-11.


[5]   The trial court then told Barnard that the State had alleged that he had violated

      a term of his probation by committing a new crime—invasion of privacy.

      Barnard stated that he understood his rights, and that he intended to plead

      guilty to the violation. The following exchange then occurred:

              Trial Court: You understand that pleading guilty will not get you out
                           of jail today?
              Barnard:         I do.
              Trial Court: You understand pleading guilty could result in your
                           spending the next two years of your life in the Hoard
                           [sic] County Jail?
              Barnard.         Yes, Sir.
                                                         ***


      Court of Appeals of Indiana | Memorandum Decision 34A02-1412-CR-896 | July 21, 2015   Page 3 of 8
              Trial Court: You feel that the plea of true you’re offering now is your
                           own free choice and decision?
              Barnard:         It is.
              Trial Court: Do you agree that you were on probation?
              Barnard:         Yes.
              Trial Court: Do you agree that as a condition of your probation you
                           were to commit no new criminal offenses.
              Barnard:         Yes.
              Trial Court: Do you agree that in Hancock County . . . you
                           committed a new criminal offense of Invasion of Privacy
                           as a Class A misdemeanor?
              Barnard:          I do, sir.
              Trial Court: And you agree that’s a violation of your probation?
              Barnard:         Yes.
      Id. at 12-14.


[6]   The trial court accepted Barnard’s admission and scheduled a penalty hearing.

      Barnard orally requested to withdraw his admission, but provided no evidence

      or offer to prove. The trial court denied Barnard’s request to withdraw.


[7]   A penalty hearing was held on December 4, 2014. At the hearing, the trial

      court noted that Barnard had received a sentence of 122 days for the new

      invasion of privacy conviction. The trial court also noted that Barnard had

      another felony case pending in another court. The trial court ordered that the

      remainder of Barnard’s sentence—650 days—be executed. Barnard now

      appeals.




      Court of Appeals of Indiana | Memorandum Decision 34A02-1412-CR-896 | July 21, 2015   Page 4 of 8
                                   Discussion and Decision
[8]   Barnard argues that the trial court erred in executing the remainder of his

      suspended sentence. Probation revocation is a two-step process. Cox v. State,

      850 N.E.2d 485, 488 (Ind. Ct. App. 2006). First, the court must make a factual

      determination that a violation of a condition of probation has occurred. Id. If a

      violation is proven, then the trial court must determine if the violation warrants

      revocation of the probation. Id. Indiana has codified the due process

      requirements at Indiana Code section 35-38-2-3 by requiring that an

      evidentiary hearing be held on the revocation and providing for confrontation

      and cross-examination of witnesses and representation by counsel. Id.; see

      also Ind. Code § 35-38-2-3(d),(e).


[9]   When a probationer admits to the violations, the procedural due process

      safeguards and an evidentiary hearing are not necessary. Parker v. State, 676

      N.E.2d 1083, 1085 (Ind. Ct. App. 1997). Instead, the court can proceed to the

      second step of the inquiry and determine whether the violation warrants

      revocation. Id. In making the determination of whether the violation warrants

      revocation, the probationer must be given an opportunity to present evidence

      that explains or mitigates his violation. Id. at 1086, n.4.




      Court of Appeals of Indiana | Memorandum Decision 34A02-1412-CR-896 | July 21, 2015   Page 5 of 8
                         I. Knowledge of Probation Conditions
[10]   Barnard maintains that he was never apprised of the fact that committing a new

       crime was a violation of his probation. He argues that he never signed anything

       to that effect, and that, therefore, he could not violate terms that did not exist. 1


[11]   At the outset, we note that Barnard has waived this argument. He never raised

       this claim to the trial court. Neither did he move to dismiss the petition to

       revoke his suspended sentence. It is well established that, in order to preserve a

       claim of error for appeal, a defendant must make a contemporaneous objection

       to the trial court. Ware v. State, 816 N.E.2d 1167, 1179 (Ind. Ct. App. 2004).

       Barnard failed to make such an objection, and has therefore waived his

       argument.


[12]   Waiver notwithstanding, we will address the merits of Barnard’s argument.

       Barnard maintains that he was never given the written terms of his probation.

       Even if we assume that Barnard’s claims could be substantiated, Barnard

       admitted that he understood that it was a condition of his probation that he not

       commit further crimes. Tr. p. 12-14. Twice he told the trial court that he

       understood that committing a crime was a violation of his probation. Id.

       Furthermore, while certain probation conditions are generally required to be

       presented to a defendant in writing, the condition that a defendant refrain from




       1
         Barnard also asks this Court to review his sentence pursuant to Appellate Rule 7(B). We do not review the
       revocation of probation under that rule.

       Court of Appeals of Indiana | Memorandum Decision 34A02-1412-CR-896 | July 21, 2015              Page 6 of 8
       committing further crimes is not one of them. See Lucas v. State, 501 N.E.2d

       480, 481 (Ind. Ct. App. 1986) (“[T]he condition that a defendant on probation

       refrain from criminal conduct is imposed by law, even in the absence of any

       express condition of probation imposed by the court.”). Therefore, this

       argument fails.


                 II. Knowledge of the Consequences of Waiver
[13]   Barnard also asserts that he was never appraised of the consequences of waiver

       or of the progressive sanctions permitted by Indiana Code sections 35-38-2-3(e)

       and (f). Indiana Code section 35-38-2-3(e) provides:

               A person may admit to a violation of probation and waive the right to
               a probation violation hearing after being offered the opportunity to
               consult with an attorney. If the person admits to a violation and
               requests to waive the probation violation hearing, the probation officer
               shall advise the person that by waiving the right to a probation
               violation hearing the person forfeits the rights provided in subsection
               (f). The sanction administered must follow the schedule of progressive
               probation violation sanctions adopted by the judicial conference of
               Indiana under IC 11-13-1-8.
       Indiana Code section 35-38-2-3(f) states: “Except as provided in subsection (e),

       the state must prove the violation by a preponderance of the evidence. The

       evidence shall be presented in open court. The person is entitled to

       confrontation, cross-examination, and representation by counsel.”


[14]   Barnard was clearly advised of all of these rights at the commencement of his

       hearing. Tr. p. 11. He acknowledged that he had been advised of these rights

       before waiving them. A defendant’s due process rights are not violated when


       Court of Appeals of Indiana | Memorandum Decision 34A02-1412-CR-896 | July 21, 2015   Page 7 of 8
       his waiver of his rights is knowing and voluntary. Cooper v. State, 900 N.E.2d

       64, 67-71. Thus, this argument fails.


[15]   The judgment of the trial court is affirmed.


       Najam, J., and Friedlander, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 34A02-1412-CR-896 | July 21, 2015   Page 8 of 8